  ~\
  Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 1 of 22 PageID #: 1




                             UNITED STATES DISTRICT COURT
                                                                                        FILED
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
                                                                                    JUL 16 2019
                                                                                   U. S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
IN THE MATTER OF AN APPLICATION                )                                          ST.LOUIS
OF THE UNITED STATES OF AMERICA                )
FOR A WARRANT TO OBTAIN                        ).
RECORDS, LOCATION INFORMATION,                 )
INCLUDING PRECISION LOCATION                   )      No. 4:19 MJ 324 DDN
INFORMATION,      CELL      SITE               )
INFORMATION,     AND      OTHER                )      FILED UNDER SEAL
SIGNALING          INFORMATION                 )
ASSOCIATED WITH THE CELLULAR                   )
TELEPHONE HAVING THE NUMBERS                   )
(314) 614-4763.                                )

                                         APPLICATION

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Angie E. Danis, Assistant

United States Attorney for said District, and hereby makes application to this Court for a warrant

and order, pursuant to Title 18, United States Code, Sections 2703(c)(l)(A) and 3123, authorizing

agents/officers of the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) and the United

States Marshal Service (USMS) (hereinafter referred to as "investigative agency(ies)"), and other

authorized federal/state/local law enforcement agencies, to obtain records and location

information, including precision location information, cell site location information, and other

signaling information, associated with the following cellular telephone, which is further i1entified

as follows:

TELEPHONE NO.: (314) 614-4763

ESN/IMSI NO.:          unknown

SUBSCRIBER:            unknown

ADDRESS:               unknown
  Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 2 of 22 PageID #: 2




(hereinafter the "subject cellular telephone").

                            I.      Introduction & Relief Requested

          1.   The undersigned applicant for the Government is an Assistant United States

Attorney in the Office of the United States Attorney for the Eastern District of Missouri, and an

"attorney for the Government," as defined in Fed. R. Crim. P. l(b)(l)(B). Therefore, pursuant to

Title 18, United States Code, Sections 2703(c) and 3122(a)(l), the undersigned may apply for an

Order authorizing the disclosure of the telecommunication records and information requested

herein.

          2.   The subject cellular telephone is serviced by AT&T (hereinafter referred to as

"the Service Provider").    The records and information requested herein are directed at location-

related information and subscriber information associated with the subject cellular telephone,

and may include information related to when the subject cellular telephone is located in a

protected space, such as a residence. This application does not seek to compel or acquire the

disclosure of the content of any communications.

          3.   Both ATF and USMS have probable cause to believe that the subject cellular

telephone is currently being used by Terone Julion, who is charged with Conspiracy to Distribute

Marijuana, in violation of Title 21, United States Code, Sections 841(a) and 846, and Brandishing

a Firearm in Furtherance of a Drug Trafficking Crime, in violation of Title 18, United States Code,

Section 924(c), in Case No. 4:19-CR-00531-HEA (JMB), and whose whereabouts are currently

unknown.

     · 4.      The Government makes this application upon a showing of probable cause.

Attached to this application and incorporated by reference as if fully set out herein is the affidavit


                                                  2
  Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 3 of 22 PageID #: 3




of ATP Special Agent Ryan Herring, which alleges facts in order to show that there is probable

cause to believe that the location and arrest of Terone Julion can be obtained by locating and

monitoring the location of the subject cellular telephone, without geographlc limitation within

the United States, including by obtaining precision location information (e.g., GPS information),

cell site information, signaling information, and records concerning the subject cellular telephone

for a period of forty-five (45) days measured from the date the Warrant is issued -- i.e., from July

16, 2019, to August 29, 2019, 11:59 p.m. (CT).

       5.      The present application requests relief in three forms.        First, the application

requests relief in the form of precision location information, including GPS information, associated

with the subject cellular telephone.    Second, the application requests subscriber records and cell

site information, which does ,not include precision location information, associated with the
                                                                                         )


subject cellular telephone. Third, the application requests authorization for the installation and

use of pen register and trap-and-trace devices.

                                II.    Precision Location Information Request

       1.      The Government requests a warrant directing the Service Provider, any

telecommunication service providers reflected in Attachment 1, to include providers of any type

of wire and/or electronic communications (herein incorporated by reference), and any other

applicable service providers, to provide precision location information, including Global Position

System (GPS) information, but not the contents of any communications, associated with the

subject cellular telephone, for a period of forty-five (45) days from the date 'ef any warrant issued

hereon-- i.e., from July 16, 2019, to August 29, 2019, 11:59 p.m. (CT).




                                                  3
  Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 4 of 22 PageID #: 4




       2.      The Service Provider is a service provider within the meaning of Title 18, United

States Code, Section 2510(15), and as such, is subject to Title 18, United States Code,

Section 2703(c)(l)(A) which states:

               (c)     Records concerning electronic communication service or
               remote computing service.--(1) A governmental entity may require
               a provider of electronic communication service or remote
               computing service to disclose a record of other information
               pertaining to a subscriber to or customer of such service (not
               including the contents of communications) only when the
               governmental entity--

                      (A)     obtains a warrant issued using the procedures
               described in the Federal Rules of Criminal Procedure ... by a court of
               competent jurisdiction....

       3.      The Court has jurisdiction to issue a warrant for the disclosure of precision location

information, as requested herein, because it is "a court of competent jurisdiction," as defined in

Title 18, United States Code, Sections 2711(3), and 2703(a), (b), and (c).   Specifically, the Court

has jurisdiction over the offense being investigated.

       4.      Title 18, United States Code, Section 2703(g) provides that an officer is not

required to be present for the service or execution of a warrant issued under Section 2703.       In

particular, Section 2703(g) states:

               Notwithstanding section 3105 of this title, the presence of an officer
               shall not be required for service or execution of a search warrant
               issued in accordance with this chapter requiring disclosure by a
               provider of electronic communications service or remote computing
               service of the contents of communications or records or other
               information pertaining to a subscriber or customer of such service.

       5.      Title 18, United States Code, Section 2703(c)(3) permits the government to obtain

the requested information and records without providing notice to any subscriber or customer.     In



                                                 4
  Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 5 of 22 PageID #: 5




particular, Section 2703(c)(3) states: "A governmental entity receiving records or information

under this subsection is not required to provide notice to a subscriber or customer."

                        III.    Cell Site Location Information Request

        1.      The Government requests a warrant directing the Service Provider, any

telecommunication service providers reflected in Attachment 1, to include providers of any type

of wire and/or electronic communications, and any other applicable service providers, to provide

certain telecommunication records and information, including cell site location information, but

not the contents of any communication, for the time period of thirty (30) days prior to the warrant

and for forty-five (45) days from the date of the requested warrant -- i.e., from July 16, 2019, to

August 29, 2019, 11:59 p.m. (CT). ·In particular, the Government requests the following

telecommunication records and information:

                       (1)     subscriber information and all telephone ,numbers, ESN, MIN,

IMEI, MSID or IMSI numbers, including any and all customer service records, credit and billing

records, can-be-reached numbers (CBR), enhanced custom calling features, and primary long-

distance carrier;

                       (2)     subscriber information available for any originating telephone

number;

                       (3)     Automated Messaging Accounting (AMA) records (a carrier billing

mechanism data base search which provides records of originating and terminating caller

information for calls at the subject cellular telephone) for the above-specified time period;

                       (4)     cellular telephone records and information pertaining to the

following, for the above-specified time period:


                                                  5
   Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 6 of 22 PageID #: 6




                                 (a)    call detail information (provided in an electronic format

specified by the agents/officers of the investigative agency(ies), and other authorized

federal/state/local law enforcement agencies);

                                 (b)    cell site activation information, including information

identifying the antenna tower receiving transmissions from the subject cellular telephone

number, and any information on what portion of that tower is receiving a transmission from the

subject cellular telephone number, at the beginning and end of a particular telephone call made

to or received by the subject cellular telephone number;

                                 (c)    numbers dialed;

                                 (d)    call duration;

                                 (e)    incoming numbers if identified;

                                 (f)    signaling information pertaining to that number;

                                 (g)    a listing of all control channels and their corresponding cell

sites;

                                 (h)    an engineering map showing all cell site tower locations,

sectors and orientations; and

                                 (i)    subscriber information, including the names, addresses,

credit and billing information, published and non-published for the telephone numbers being dialed

from the subject cellular telephone .

                                . G)    historical location estimates, such as Network Event

Location System (NELOS), round-trip time (RTT), GPS, and per-call measurement data (PCMD)

and


                                                   6
   Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 7 of 22 PageID #: 7




                               (k)     Internet Protocol (IP addresses) utilized by and signaled to

and from the subject cellular telephone.

        2.      The Service Provider is a service provider within the meaning of Title 18, United

States Code, Section 2510(15), and as such, is subject to'- Title 18, United States Code,

Section 2703(c)(l)(A) which states:

                (c)     Records concerning electronic communication service or
                remote computing service.--(1) A governmental entity may require
                a provider of electronic communication service or remote
                computing service to disclose a record of other information
                pertaining to a subscriber to or customer of such service (not
                including the contents of communications) only when the
                govermTiental entity--

                       (A)     obtains a warrant issued using the procedures
                described in the Federal Rules of Criminal Procedure ... by a court of
                competent jurisdiction....

        3.      The Court has jurisdiction to issue a warrant for the disclosure of requested

telecommunications records, including cell site records because it is "a court of competent

jurisdiction," as defined in Title 18, United States Code, Sections 2711(3), and 2703(a), (b), and

(c).   Specifically, the Court has jurisdiction over the offense being investigated.

        4.      Title 18, United States Code, Section 2703(g) provides that an officer is not

required to be present for the service or execution of a warrant issued under Section 2703.     In

particular, Section 2703(g) states:

                Notwithstanding section 3105 of this title, the presence of an officer
                shall not be required for service or execution of a search warrant
                issued in accordance with this chapter requiring disclosure by a
                provider of electronic communications service or remote computing
                service of the contents of communications or records or other
                information pertaining to a subscriber or customer of such service.



                                                  7
     Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 8 of 22 PageID #: 8




         5.      Title 18, United States Code, Section 2703(c)(3) permits the government to obtain

 the requested information and records without providing notice to any subscriber or customer.      In

 particular, Section 2703(c)(3) states: "A governmental entity receiving records or information

 under this subsection is not required to provide notice to a subscriber or customer."

                          IV.     Pen Register, Trap-and-Trace Request

         1.     The Government's application seeks an Order, pursuant to Title 18, United States

 Code, Section 3122, authorizing the installation and use of pen register and trap-and-trace devices,

 including enhanced caller identification, as defined in Title 18, United States Code, Section 3127,

 without geographic limitation within the United States, and including an Order authorizing the

. installation and use of a pen register to record or decode dialing, routing, addressing, or signaling

 information transmitted by the subject cellular telephone number further identified herein, and a

 trap-and-trace device, including enhanced caller identification, which captures the incoming

 electronic or other impulses which identify the originating number or other dialing, routing,

 addressing and signaling information reasonably likely to identify the source of a wire or electronic

 communication to and from the subject cellular telephone number, direct connect, Voice-over-
 1


 LTE (V oLTE), non-content data transmissions, or digital dispatch dialings (if applicable), the dates

 and times of such dialings, and the length of time of the connections, for the time period from July

 16, 2019, to August 29, 2019, 11:59 p.m. (CT).

         2.     In making this application, the Government does not seek the contents of any

 communication, such that other legal process would be required.




                                                   8
  Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 9 of 22 PageID #: 9




        3.     As previously outlined, the Government certifies that the information likely to be

obtained through the aforesaid pen register and trap-and-trace devices, including enhanced caller

identification, is relevant to an ongoing criminal investigation.

        4.     The Government further requests that the Order direct the telecommunications

service providers reflected in Attachment 1, to include providers of any type of wire and/or

electronic communications, here incorporated by reference,, and any other applicable service

providers, to initiate caller identification on the subject cellular telephone number listed above,

without the knowledge of or notification to the subscriber, for the purpose ofregistering incoming

telephone numbers.

        5.     The Government further requests that the Order direct the furnishing of

information, facilities, and technical assistance, as necessary, to unobtrusively accomplish the

installation and use of the pen register and trap-and-trace devices, including enhanced caller

identification, by the telecommunications service providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communications and any other applicable service

providers, and with a minimum of disruption of normal telephone service.

       6.      The Government further requests that the Order direct that the results of the pen

register and trap-and-trace devices, including enhanced caller identification, be provided to the

agents/officers of the investigative agency(ies) at reasonable intervals for the duration of the Order.

                     V.      Changed Numbers, Compensation and Sealing

        1.     The Government requests that should the subject cellular telephone and/or ESN,

MIN, IMEI, MSID or IMSI number listed above be changed by the subscriber during the effective

period of any Order granted as a result of this application, that the Court order the request for pen


                                                  9
 Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 10 of 22 PageID #: 10




register and trap-and-trace devices remain in effect for any new telephone to which the subject

cellular telephone listed above is changed, throughout the effective period of such Order.

        2.      The Government further requests that the Order direct that the lead investigative

agency provide the telecommunications service providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communications, and any other applicable service

providers, just compensation for reasonable expenses incurred in providing such information,

facilities and technical assistance.

                VI.     Sealing, Notification and Miscellaneous Considerations

        1.      Pursuant to Title 18, United States Code, Section 2703, the Government requests

that the Court direct that the telecommunications service providers reflected in Attachment 1, to

include providers of any type of wire and/or electronic communications, and any other applicable

service providers, shall provide the agents/officers of the investigati've agency(ies), and other

authorized federal/state/local law enforcement agencies, with the following:

                ( 1) subscriber information;

                (2) length of service (including start date);

                (3) the types of service utilized;

                (4) instrument number or other subscriber number or identity, including any

                    temporarily assigned network address;

                (5) all available names, addresses, and identifying information, and other

                    subscriber and service feature information; ·

                (6) toll records including incoming and outgoing telephone numbers;




                                                     10
 Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 11 of 22 PageID #: 11



                                                                                                         /

               (7) credit information, billing information, and air-time summaries for available

                   service periods, for the IP (internet protocol) addresses being utilized by and

                   signaled to and from the aforementioned subject cellulartelephone,

for the telephone numbers being dialed to and from the aforementioned subject cellular telephone

at reasonable intervals for the past thirty (30) days from the date ofthis Warrant and at reasonable

intervals for up to forty-five (45) days from the date of this Warrant -- i.e., from July 16, 2019, to

August 29, 2019, 11 :59 p.m. (CT).

       2.      Pursuant to Title 18, United States Code, Section 2703(c)(3 ), the Government entity

or agency receiving these records or information as a result of this application and accompanying

warrant and order will not provide notice to the subscriber, or customer of the subject cellular

telephone.

       3.      This Court has authority under Title 18, U.S.C., Section 2705(b) to issue "an order

commanding a provider of electronic communications service or remote computing service to

whom a warrant, subpoena, or court order is directed, for such period as the court deems

appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

order." Id.

       4.      In this case, such an order is appropriate because the Government seeks the warrant

in part under the authority granted to this court pursuant to Title 18, U.S.C., Section 2703. The

requested warrant is related to an ongoing criminal investigation that is not public and this portion

of the investigation is not known to the subjects of the investigation. Premature notification may

alert the subject(s) to the existence of the investigation. If the subjects were notified about the

existence of the requested warrant, the subjects could destroy evidence. Accordingly, there is


                                                 11
 Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 12 of 22 PageID #: 12




reason to believe that notification of the existence of the warrant will seriously jeopardize the

investigation, including giving the subjects an opportunity to: flee, destroy and/or tamper with

evidence; change patterns of behavior; or notify confederates. See Title 18, U.S.C., Section

2705(b)(2), (3), and (5). Based on the nature and circumstances of the investigation, there is also

reason to believe that notification of the existence of the warrant will result in endangering the life

or physical safety of an individual, or the intimidation of potential witnesses.        See Title 18,

U.S.C., Section 2705(b)(l) and (4).

       5.      Based on the foregoing, pursuant to Title 18, United States Code, Sections

3123(d)(l) and (2) and 2705(b), the Government requests that the Court direct the Service Provider

and the telecommunications service providers reflected in Attachment 1, to include providers of

any type of wire and/or electronic communications, and any other applicable         s~rvice   providers,

not to disclose the existence of this application and/or any warrant or order issued upon this

application, or the existence of the investigation, for a period of one year from the date of this

Order, to a subscriber or lessee or to any other person, except that the provider may disclose the

warrant and any Order to an attorney for the provider for the purpose of receiving legal advice.

       6.      The information requested herein does not require a physical intrusion or physical

trespass into any protected space.     Accordingly, it is respectively requested that the warrant

authorize the investigative agency(ies), and other authorized federal/state/local law enforcement

agencies, to obtain the location information described herein at any time, day or night.

       7.      The Government further requests that the Order direct that the investigative

agency(ies) provide the telecommunication providers reflected in Attachment 1, to include

providers of any type of wire and/or electronic communications, and any other applicable service


                                                  12
 Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 13 of 22 PageID #: 13




providers, just compensation for reasonable expenses incurred in providing such information,

facilities and technical assistance.

        8.      In light of the ongoing. nature of the investigation as reflected in the attached

affidavit, and because disclosure at this time would seriously jeopardize the investigation,

including by giving the subject(s) an opportunity to destroy and/or tamper with evidence and flee,

applicant requests that the application, affidavit and warrant be sealed.

        WHEREFORE, on the basis of the allegations contained in this application, and on the

basis of the affidavit of ATF Special Agent Ryan Herring, which is attached hereto and made a

part hereof, applicant requests this Court to issue a Warrant authorizing agents/officers of the

Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) and the United States Marshal

Service (USMS) (the investigative agency(ie.s)), and other authorized federal/state/local law

enforcement agencies, to obtain location information, including precision location information,

cell site location information, and other signaling information associated with the subject cellular

telephone.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

current knowledge, information, and belief.

       Dated this      16th      day of July, 2019.

                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN




                                                 13
          Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 14 of 22 PageID #: 14
                     LIST OF TELECOMMUNICATION SERVICE PROVIDERS

                                                        AT&T
                                                         and
01 Communications                Egyptian Telephone            Mid-Atlantic                 Socket Telecom
Access Line Communication        Electric Lightwave, Inc.      Midvale Telephone Exchange   Spectrum
ACN, Inc.                        Empire Paging                 Mobile Communications        Sprint
ACS                              Ernest Communications         Mound Bayou Telephone Co.    SRT Wireless
Aero Communications, Inc. (IL)   EZ Talk Communications        Mpower Communications        Star Telephone Company
Afford A Phone                   FDN Communications            Navigator                    Start Wireless
Airvoice Wireless                Fibernit Comm                     Telecommunications       Sugar Land Telephone
Alas.ka Communications           Florida Cell Service          NE Nebraska Telephone        Sure West Telephone Company
Alhambra-Grantfx Telephone       Florida Digital Network       Netlink Comm                 Talk America
Altice USA                       Focal Communications          Network Services             Tele Touch Comm
AmeriTel                         Frontier Communications       Neustar                      Telecorp Comm
AOL Corp.                        FuzeBox, Inc.                 Neutral Tandem               Telepak
                                                    I
Arch Communication               Gabriel Comm                  Nex-Tech Wireless            Telispire PCS
AT&T                             Galaxy Paging                 Nexus Communications         Telnet Worldwide
AT&T Mobility                    Global Communications         NII Comm                     Tex-Link Comm
Bell Aliant                      Global Eyes Communications    North Central Telephone      Time Warner Cable
Big River Telephone              Global Naps                   North State Comm             T-Mobile
Birch Telecom                    Grafton Telephone Company     Northcoast Communications    Total Call International
Blackberry Corporation           Grand River                   Novacom                      Tracfone Wireless
Brivia Communications            Grande Comm                   Ntera                        Trinity International
Broadview Networks               Great Plains Telephone        NTS Communications           U-Mobile
Broadvox Ltd.                    Harrisonville Telephone Co.   Oklahoma City SMSA           United Telephone of MO
Budget Prepay                    Heartland Communications      ONE Communications           United Wireless
Bulls Eye Telecom                Hickory Telephone             ONSTAR                       US Cellular
Call Wave                        Huxley Communications         Optel Texas Telecom          US Communications
Cbeyond Inc.                     iBasis                        Orion Electronics            USLEC
CCPR Services                    IDT Corporation               PacBell                      US Link
Cellco Partnership,              Illinois Valley Cellular      PacWest Telecom              US West Communications
  d/b/a Verizon Wireless         Insight Phone                 P AETEC Communications       USA Mobility
Cellular One                     Integra                       Page Plus Communications     VarTec Telecommunications
Cellular South                   Iowa Wireless                 Page Mart, Inc.              Verisign
Centennial Communications        IQ Telecom                    Page Net Paging              Verizon Telephone Company
CenturyLink                      J2 Global Communications      Panhandle Telephone          Verizon Wireless
Charter Communications           Leap Wireless International   Peerless Network             Viaero Wireless
Chickasaw Telephone              Level 3 Communications        Pineland Telephone           Virgin Mobile
Choctaw Telephone Company        Locus Communications          PhoneTech                    Vonage Holdings
Cimco Comm                       Logix Communications          PhoneTel                     Wabash Telephone
Cincinnati Bell                  Longlines Wireless            Preferred Telephone          Wave2Wave Communications
Cinergy Communications           Los Angeles Cellular          Priority Communications      Weblink Wireless          --
Clear World Communication        Lunar Wireless                Puretalk                     Western Wireless
Com-Cast Cable Comm.             Madison River                 RCNTelecom                   Westlink Communications
Commercial Communications           Communications             RNK Telecom                  WhatsApp
Consolidated Communications      Madison/Macoupin Telephone    QWEST Communications         Windstream Communications
Cox Communications                  Company                    Sage Telecom                 Wire fly
Cricket Wireless                 Mankato Citizens Telephone    Seren Innovations            XFinity
Custer Telephone Cooperative     Map Mobile Comm               Shentel                      XO Communications
DBS Communications               Marathon Comm                 SigecqmLLC                   Xspedius
Delta Communications             Mark Twain Rural              Sky Tel Paging               Yakdin Valley Telephone
Detroit Cellular                 Max-Tel Communications        Smart Beep Paging            YMAX Communications
Dobson Cellular                  Metro PCS                     Smart City Telecom           Ztel Communications
                                 Metro Teleconnect



        ATTACHMENT 1, TO INCLUDE PROVIDERS OF ANY TYPE OF WIRE AND/OR
        ELECTRONIC COMMUNICATIONS                       La~t Update: 06/21/2018
 Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 15 of 22 PageID #: 15




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                                                                    FILED
                                   EASTERN DIVISION
                                                                                 JUL 16 2019
                                                                               U. S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF MO
IN THE MATTER OF AN APPLICATION               )                                      ST.LOUIS
OF THE UNITED STATES OF AMERICA               )
FOR A WARRANT TO OBTAIN                       )
RECORDS, LOCATION INFORMATION,                )
INCLUDING PRECISION LOCATION                  )       No. 4: 19 MJ 324 DDN
INFORMATION,      CELL      SITE              )
INFORMATION,     AND      OTHER               )       FILED UNDER SEAL
SIGNALING          INFORMATION                )
ASSOCIATED WITH THE CELLULAR                  )
TELEPHONE HAVING THE NUMBERS                  )
(314) 614-4763.                               )

                                          AFFIDAVIT

       Ryan Herring, being duly sworn, deposes and says that he is a Special Agent with the

Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF), duly appointed according to law

and acting as such.

                                          Introduction

   1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives

(ATF), currently assigned to the Saint Louis, Missouri Field Office and have been so employed

since December of 2018. Prior to employment with ATF, I was previously employed as a Police

Officer with the Illinois Statd Police from 2016 to 2018. Your affiant currently conducts criminal

investigations into cases of illegal possession/transfer of firearms, firearms trafficking, violent

crimes involving firearms, and narcotics trafficking and narcotics possession.   The facts alleged

in this affidavit come from my own investigation, my traihing and experience, and information

obtained from other investigators and witnesses.    As this affidavit is submitted for the limited

purpose of establishing probable cause to locate and monitor the location of a cellular telephone
   Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 16 of 22 PageID #: 16




  as part of a criminal investigation, it does not set forth all of the my knowledge regarding this

  matter.

     2. Upon information and belief, and as explained in greater detail below, the cellular

 teleph9ne bearing number (314) 614-4763 (hereinafter the "subject cellular telephone"), which

 is being serviced by AT&T (hereinafter referred to as "the Service Provider"), has been used, and

 is presently being used by Terone Julion, who is charged with Conspiracy to Distribute Marijuana,

 in violation of Title 21, United States Code, Sections 841(a) and 846, and Brandishing a Firearm

 in Furtherance of a Drug Trafficking Crime, in violation of Title 18, United States Code, Section

__, 924(c), in Case No. 4:19-CR-00531, and whose whereabouts are currently unknown.

     3. The present affidavit is being submitted in connection with an application of the

· Government for a warrant and order authorizing agents/officers of the investigative agency(ies),

 and other authorized federal/state/local law enforcement agencies, to obtain location information,

 including precision location information, cell site location information, and other signaling

 information, including pen register information, in an effort to locate and monitor the location of

 the subject cellular telephone.

     4. Your affiant further states that there is probable cause to believe that the location

 information associated with the subject cellular telephone will lead to the location and arrest of

 Terone Julion.

                                Investigation and Probable Cause

     5. On or about July 11, 2019, an Indictment was returned and an arrest warrant was issued

 against Terone Julion, for violations of Title 21, United States Code, Sections 841(a) and 846, and

 Title 18, United States Code, Section 924(c), which are alleged to have occurred on or about June


                                                   2
 Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 17 of 22 PageID #: 17




24, 2019.   A co-defendant on Julian's case is a subject by the name of Darrion Bridgett, who is

currently in federal custody and confined on separate charges.

   6. As part of the investigation into the whereabouts ofTerone Julian, members of the

investigative team began monitoring the jail calls of Darrion Bridgett, who is confined at the St.

Louis City Justice Center.    On or about July 11, 2019, Darrion Bridgett made a phone call to the

subject cellular telephone.    During this conversation, the male subject with whom Bridgett was

conversing identified himself as "Binky," which your affiant knows to be the street moniker for

Terone Julian.

    7. The investigation has clearly demonstrated that the subject cellular telephone is being

used by Terone Julian, who is charged with Conspiracy to Distribute Marijuana, in violation of

Title 21, United States Code, Sections 841(a) and 846, and Brandishing a Firearm in Furtherance

of a Drug Trafficking Crime, in violation of Title 18, United States Code, Section 924(c), in

Case No. 4:19-CR-00531-HEA (JMB), and whose whereabouts are currently unknown.               It is

critical_ that the investigative team be able to locate and monitor the movements of the subject

cellular telephone thereby assisting in the location and arrest of Terone Julian. Your affiant

believes that the requested authorization would be a valuable asset in achieving the overall goals

of the investigation.

                         Investigative Considerations and Techniques

     8.   Based on my knowledge, training, and experience, as well as information provided by

investigators with specialized experience relating to cellular telephone technology, I am aware of

the following facts and considerations:




                                                 3
 Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 18 of 22 PageID #: 18




          A.   Wireless phone providers typically generate and retain certain transactional

information about the use of each telephone call, voicemail, and text message on their system.

Such information can include log files and messaging logs showing all activity on a particular

account, such as local and long distance telephone connection records, records of session times

and durations, lists of all incoming and outgoing telephone numbers or other addressing

information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.

          B.   Wireless phone providers also typically generate and retain information about the

location in which a particular communication was transmitted or received.        For example, when a

cellular device is used to make or receive a call, text message or other communication, the wireless

phone provider will typically generate and maintain a record of which cell tower(s) was/were used

to process that contact.   Wireless providers maintain information, including the corresponding

cell towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and

other signaling data as part of their regularly conducted business activities.    Typically, wireless

providers maintain records of the cell tower information associated with the beginning and end of

a call.

          C.   Because cellular devices generally attempt to communicate with the closest cell

tower available, cell site location information from a wireless phone provider allows investigators

to identify an approximate geographic location from which a communication with a particular

cellular device originated or was received.

          D.   Wireless providers may also retain text messaging logs that include specific

information about text and multimedia messages sent or received from the account, such as the


                                                  4
 Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 19 of 22 PageID #: 19




dates and times of the messages. A provider may also retain information about which cellular

handset or device was associated with the account when the messages were sent or received. The

provider could have this information because each cellular device has one or more unique

identifiers embedded inside it.      Depending upon the cellular network and the device, the

embedded unique identifiers for a cellular device could take several different forms, including an

Electronic Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile

Identification Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile

Subscriber Identifier ("IMSI"), or an International Mobile Station Equipment Identity ("IMEI").

When ,a cellular device connects to a cellular antenna or tower, it reveals its embedded unique

identifiers to the cellular antenna' or tower in order to obtain service, and the cellular antenna or

tower records those identifiers.

       E.        Wireless providers also maintain business records and subscriber information for

particular   ~counts.   This information could include the subscriber's full name and address, the

address to which any equipment was shipped, the date on which the account was opened, the length

of service, the types of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscriber's Social Security Number and date of birth, all

telephone numbers and other identifiers associated with the account, and a description of the

services .available to the account subscriber. In addition, wireless providers typically generate and

retain billing records for each account, which may show all billable calls (including outgoing digits

dialed). The providers may also have payment information for the account, including the dates

and times of payments and the means and source of payment (including any credit card or bank

account number).


                                                 5
 Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 20 of 22 PageID #: 20




          F.        Providers of cellular telephone service also typically have technical capabilities that

allow them fo collect and generate more precise location information than that provided by cell

site location records. This information is sometimes referred to as E-911 phase II data, GPS data

or latitude-longitude data. In the Eastern District of Missouri, such information is often referred

to as "precision location information" or "PLI" data. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking technology

built into the phone or by attempting to triangulate the device's signal using data from several of

the provider's cell towers. Depending on the capabilities of the particular phone and provider, E-

911 data can sometil(les provide precise information related to the location of a cellular device.

     9.        In order to locate the subject cellular telephone and monitor the movements of the

phone, the investigative agency(ies ), and other authorized federal/state/local law enforcement

agencies, may need to employ one or more techniques described in this affidavit and in the

application of the government.               The investigative ,_agency(ies), and other authorized

federal/state/local law enforcement agencies, may seek a warrant to compel the Service Provider,

any telecommunication service providers reflected in Attachment 1, to include providers of any

type of wire and/or electronic communications (herein incorporated by reference), and any other

applicable service prqviders, to provide precision location information, including Global Position

System information (if available), transactional records, including cell site_ location information,

and pen register and trap-and-trace data.

     10.        None of the investigative techniques that may be employed as a result of the present

application and affidavit require a physical intrusion into a private space or a physical trespass.

Electronic surveillance techniques such as pen register and cell site location monitoring typically


                                                      6
 Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 21 of 22 PageID #: 21




have not been limited to daytime use only.    Furthermore, the criminal conduct being investigated

is not limited to the daytime.   Therefore, the fact that the present application requests a warrant

based on probable cause should not limit the use of the requested investigative techniques to

daytime use only.         Accordingly, the investigative agency(ies), and other authorized

federal/state/local law enforcement agencies, request the ability to employ these investigative

techniques at any time, day or night.

    11. The monitoring of the location of the subject cellular telephone by one of the methods

described herein will begin within ten (10) days of the date of issuance of the requested Warrant

and Order.

                                                Conclusion

     12.     Based on the above information, there is probable cause to believe that the subject

cellular telephone is being used by Terone Julion, who is charged with Conspiracy to Distribute

Marijuana, in violation of Title 21, United States Code, Sections 841(a) and 846, in Case No. 4:19-

CR-00531-HEA (JMB), and whose whereabouts are currently unknown. -There is likewise

probable cause to conclude that locating and monitoring the movements of the subject cellular

telephone will lead to the location and arrest of Terone Julion.

 07//(,/h
DATE                                                  RYAN HERRING          \./
                                                      Special Agent
                                                      Bureau of Alcohol, Tobacco, Firearms, and
                                                      Explosives (ATF)



                                           "~~~
Sworn to and subscribed before me this


                                                      DAVID D. NOCE
                                                      UNITED STATES MAGISTRATE JUDGE
                                                      Eastern District of Missouri

                                                 7
          Case: 4:19-mj-00324-DDN Doc. #: 1 Filed: 07/16/19 Page: 22 of 22 PageID #: 22
                      LIST OF TELECOMMUNICATION SERVICE PROVIDERS

                                                        AT&T
                                                         and
01 Communications                Egyptian Telephone             Mid-Atlantic                 Socket Telecom
Access Line Communication        Electric Lightwave, Inc.       Midvale Telephone Exchange   Spectrum
ACN, Inc.                        Empire Paging                  Mobile Communications        Sprint
ACS                              Ernest Communications          Mound Bayou Telephone Co.    SRT Wireless
Aero Communications, Inc. (IL)   EZ Talk Communications         Mpower Communications        Star Telephone Company
Afford A Phone                   FDN Communications             Navigator                    Start Wireless
Airvoice Wireless                Fibernit Comm                      Telecommunications       Sugar Land Telephone
Alaska Communications            Florida Cell Service           NE Nebraska Telephone        Sure West Telephone Company
Alhambra-Grantfx Telephone       Florida Digital Network        Netlink Comm                 Talk America
Altice USA                       Focal Communications           Network Services             Tele Touch Comm
AmeriTel                         Frontier Communications        Neustar                      Telecorp Comm
AOL Corp.                        FuzeBox, Inc.                  Neutral Tandem               Telepak
Arch Communication               Gabriel Comm                   Nex-Tech Wireless            Telispire PCS
AT&T                             Galaxy Paging                  Nexus Communications         Telnet Worldwide
AT&T Mobility                    Global Communications         ·NII Comm                     Tex-Link Comm
Bell Aliant                      Global Eyes Communications     North Central Telephone      Time Warner Cable
Big River Telephone              Global Naps                    North State Comm             T-Mobile
Birch Telecom                    Grafton Telephone Company      Northcoast Communications    Total Call International
Blackberry Corporation           Grand River                    Novacom                      Tracfone Wireless
Brivia Communications            Grande Comm                    Ntera                        Trinity International
Broadview Networks               Great Plains Telephone         NTS Communications           U-Mobile
Broadvox Ltd.                    Harrisonville Telephone Co.    Oklahom·a City SMSA          United Telephone of MO
Budget Prepay                    Heartland Communications       ONE Communications           United Wireless
Bulls Eye Telecom                Hickory Telephone              ONSTAR                       US Cellular
Call Wave                        Huxley Communications          Optel Texas Telecom          US Communications
Cbeyond Inc.                     iBasis                         Orion Electronics            USLEC
CCPR Services                    IDT Corporation                PacBell                      US Link
Cellco Partnership,              Illinois Valley Cellular       PacWest Telecom              US West Communications
  d/b/a Verizon Wireless         Insight Phone                  PAETEC Communications        USA Mobility
Cellular One                     Integra                        Page Plus Communications     VarTec Telecommunications
Cellular South                   Iowa Wireless                  Page Mart, Inc.              Verisign
Centennial Communications        IQ Telecom                     Page Net Paging              Verizon Telephone Company
CenturyLink                      J2 Global Communications       Panhandle Telephone          Verizon Wireless
Charter Communications           Leap Wireless International    Peerless Network             Viaero Wireless
Chickasaw Telephone              Level 3 Communications         Pineland Telephone           Virgin Mobile
Choctaw Telephone Company        Locus Communications           PhoneTech                    Vonage Holdings
Cirnco Comm                      Logix Communications           PhoneTel                     Wabash Tels:phone
Cincinnati Bell                  Longlines Wireless             Preferred Telephone          Wave2Wave Communications
Cinergy Communications           Los Angeles Cellular           Priority Communications      Weblink Wireless
Clear World Communication        Lunar Wireless                 Puretalk                     Western Wireless
Com-Cast Cable Comm.             Madison River                  RCNTelecom                   Westlink Communications
Commercial Communications           Communications              RNK Telecom                  WhatsApp
Consolidated Communications      Madison/Macoupin Telephone     QWEST Communications         Windstream Communications
Cox Communications                  Company                     Sage Telecom                 Wirefly
Cricket Wireless                 Mankato Citizens Telephone     Seren Innovations            XFinity
Custer Telephone Cooperative     Map Mobile Comm                Shentel                      XO Communications
DBS Communications               Marathon Comm                  SigecomLLC                   Xspedius
Delta Communications             Mark Twain Rural               Sky Tel Paging               Yakdin Valley Telephone
Detroit Cellular                 Max-Tel Communications         Smart Beep Paging            YMAX Communications
Dobson Cellular                  Metro PCS                      Smart City Telecom           Ztel Communications
                                 Metro Teleconnect



        ATTACHMENT 1, TO INCLUDE PROVIDERS OF ANYTYPE OF WIRE AND/OR
        ELECTRONIC COMMUNICATIONS                      Last Update: 06/21/2018
